Citation Nr: 0800027	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for keratoconus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO), which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
disability rating for keratoconus, currently evaluated as 30 
percent disabling.  Keratoconus is a noninflammatory, usually 
bilateral protrusion of the cornea.  See Dorland's 
Illustrated Medical Dictionary 973 (30th ed. 2003).  
Evaluation of keratoconus under applicable criteria of the VA 
Schedule for Rating Disabilities, provides for keratoconus to 
be evaluated based on impairment of corrected visual acuity 
using contact lenses.  38 C.F.R. § 4.84a, Diagnostic Code 
6035.  If contact lenses are medically required, the minimum 
rating is 30 percent.

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  During the November 2007 video-conference 
hearing the veteran testified that he was receiving treatment 
("was seeing") both from VA and privately, citing two 
treatment providers.  Review of the claims file shows only a 
VA triage note in November 2003 and a VA optometry 
consultation report dated the following day that month.  Both 
of these records are dated more than four years ago and prior 
to the last VA eye examination conducted in August 2004.  
 
Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the Board's 
adjudication of the veteran's claims, the RO should obtain 
any existing VA medical treatment records not of record, 
particularly any such records dated from the time of the 
August 2004 VA examination to the present.  See 38 U.S.C. § 
5103A (West 2002 & Supp. 2005); Id.; see also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.").

Also, as the veteran testified indicating he has received 
treatment from private treatment providers, the RO should 
attempt to obtain any such medical records pertinent to this 
claim.

Moreover, a new examination is warranted for the veteran's 
service-connected keratoconus for the following reasons.  
First, because the veteran was last examined in August 2004, 
more than three years ago, a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of prior medical treatment after that examination and also 
obtained via this remand-would certainly assist the Board in 
clarifying the severity of the veteran's keratoconus. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Second, during the November 2007 hearing, the veteran 
testified indicating that his vision had worsened over the 
years.  A review of the November 2003 VA optometry 
consultation report shows that at that time, the veteran's 
corrected vision was 20/30 in the right eye, and 20/25 in the 
left eye.  Comparison of those findings with that of the 
August 2004 VA eye examination indicates that his vision had 
worsened during the less than one-year interval.  At that 
examination, the veteran's corrected vision was 20/100 in the 
right eye, and 20/50 in the left eye.  That evidence, in 
addition to the veteran's testimony in November 2007, 
strongly suggests that the veteran's vision may have worsened 
still more in the interval since that August 2004 VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's keratoconus.

2.  Thereafter, schedule the veteran for 
VA eye examination by an appropriate 
specialist to determine the severity of 
the veteran's keratoconus.  

The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  The 
examiner should indicate this fact in the 
examination report.    

In accordance with the latest AMIE work 
sheet for rating keratoconus, the examiner 
is to provide a detailed review of the 
veteran's history and current complaints; 
as well as findings as to the nature and 
extent of the service-connected eye 
disability, to include corrected vision 
findings for each eye.  The examiner 
should comment regarding the effect of the 
eye disability on the veteran's employment 
and his ability to perform the ordinary 
tasks of that employment.  The examiner 
must provide a complete rationale for any 
opinion offered.

3.  After the examination, readjudicate 
the claim under review here.  If any 
action does not resolve the claim, issue 
the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



